DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
2.	Claims 1-62 are currently pending for examination.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing unit configured to– corresponding to element 210 in Fig. 2”, “non-transitory medium configured to– corresponding to element 230 in Fig. 2” in claims 1-3, 5-7, 9, 11-14, 17-18, 20-21, 23-24, 26-28 and 30-31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 17-29, 32 and 48-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levkova et al. (Levkova; US 2019/0152390).
	For claim 1, Levkova discloses an apparatus comprising: 
	a first camera configured to view an environment outside a vehicle [E.g. 0034: the sensor measurements include an image or video (e.g., set of images) of the vehicle exterior, which can be sampled by the outward-facing camera directed toward the front of the vehicle (e.g., through the front windshield) or otherwise sampled (e.g., examples as shown in FIG. 2). The camera's field of view preferably includes all or a portion of the roadway oriented toward the front the vehicle (e.g., the foreground toward the front of the vehicle, the lane in which the vehicle is moving, the adjacent lane or lanes, etc.), and can optionally include the region(s) to the sides of the vehicle (e.g., the driver's side, the passenger's side), to the rear of the vehicle, above the vehicle (e.g., through a sunroof and/or moon-roof), or include any other suitable portion of the environment outside the vehicle]; 
	a second camera configured to view a driver of the vehicle [E.g. 0030: the sensor measurements include an image or video (e.g., set of images) of the cabin interior, which can be sampled by the inward-facing camera directed toward the driver's side head volume or otherwise sampled (example shown in FIG. 2). For example, Block S110 can include sampling sensor measurements at an onboard system of the vehicle, wherein the sensor measurements include an image of the driver (e.g., S110a, S110'). The camera's field of view preferably includes all or a portion of the driver's head]; and 
	a processing unit configured to receive a first image from the first camera [E.g. 0014: The method 100 can be entirely or partially performed by a system on-board the vehicle (e.g., an onboard system).], and a second image from the second camera [0030: the sensor measurements include an image or video (e.g., set of images) of the cabin interior, which can be sampled by the inward-facing camera directed toward the driver's side head volume or otherwise sampled (example shown in FIG. 2). For example, Block S110 can include sampling sensor measurements at an onboard system of the vehicle, wherein the sensor measurements include an image of the driver (e.g., S110a, S110'). The camera's field of view preferably includes all or a portion of the driver's head]; 
	wherein the processing unit is configured to determine first information indicating a risk of collision with the vehicle based at least partly on the first image [E.g. 0050: the method 100 can include identifying external objects (e.g., from external images), assigning a collision risk to each identified object (e.g., based on the vehicle's kinematics, planned route, etc.)]; 
	wherein the processing unit is configured to determine second information indicating a state of the driver based at least partly on the second image [E.g. 0050: determining the driver's gaze direction (e.g., from images sampled by the internal-facing camera), optionally determining the driver's field of view, and determining a distraction score based on the amount of driver's gaze or field of view overlap with identified objects having collision risks above a threshold risk value]; and 
	wherein the processing unit is configured to determine whether to provide a control signal for operating a device or not based on (1) the first information indicating the risk of collision with the vehicle, and (2) the second information indicating the state of the driver [E.g. 0050: the distraction factor values can be determined based on the amount of driver's gaze overlap with an external object or based on the driver's anticipated gaze overlap with the anticipated position of the external object relative to the vehicle. In a specific example, the method 100 can include identifying external objects (e.g., from external images), assigning a collision risk to each identified object (e.g., based on the vehicle's kinematics, planned route, etc.), determining the driver's gaze direction (e.g., from images sampled by the internal-facing camera), optionally determining the driver's field of view, and determining a distraction score based on the amount of driver's gaze or field of view overlap with identified objects having collision risks above a threshold risk value; 0017: the detected distraction event or score thereof can be used to dynamically adjust notification parameters. The notification can be a notification for an imminent collision event, a notification to alert the driver that they are distracted, or be any other suitable notification. The imminent collision event can be an anticipated vehicle collision with an object moving into or already within the vehicle's anticipated traversal path, or be any other suitable collision event. The imminent collision event can be determined from images recorded by the external cameras (e.g., using object detection, tracking, etc.), from vehicle sensors (e.g., proximity sensors, RF sensors, etc.), or otherwise detected. In one variation, the notification parameter values (e.g., volume, brightness, duration, etc.) can be proportionally increased as a function of the driver distraction score (e.g., calculated for the detection time of the imminent collision event). In a second variation, the notification type can be selected based on the driver distraction score (e.g., calculated for the imminent collision event detection time). For example, the driving wheel can be vibrated when the distraction score is below a threshold score, while the vehicle's audio system can be controlled to emit an audio notification when the distraction score rises above the threshold score. However, the notification parameters can be otherwise dynamically adjusted based on the distraction score].
	For claim 17, Levkova discloses wherein the processing unit is configured to determine whether to provide the control signal or not based on (1) the first information indicating the risk of collision with the vehicle, (2) the second information indicating the state of the driver, and (3) sensor information indicating that the vehicle is being operated to mitigate the risk of the collision [E.g. 0050: the distraction factor values can be determined based on the amount of driver's gaze overlap with an external object or based on the driver's anticipated gaze overlap with the anticipated position of the external object relative to the vehicle. In a specific example, the method 100 can include identifying external objects (e.g., from external images), assigning a collision risk to each identified object (e.g., based on the vehicle's kinematics, planned route, etc.), determining the driver's gaze direction (e.g., from images sampled by the internal-facing camera), optionally determining the driver's field of view, and determining a distraction score based on the amount of driver's gaze or field of view overlap with identified objects having collision risks above a threshold risk value; 0018: the detected distraction event or score thereof can be used to dynamically adjust notification parameters. The notification can be a notification for an imminent collision event, a notification to alert the driver that they are distracted, or be any other suitable notification. The imminent collision event can be an anticipated vehicle collision with an object moving into or already within the vehicle's anticipated traversal path, or be any other suitable collision event. The imminent collision event can be determined from images recorded by the external cameras (e.g., using object detection, tracking, etc.), from vehicle sensors (e.g., proximity sensors, RF sensors, etc.), or otherwise detected. In one variation, the notification parameter values (e.g., volume, brightness, duration, etc.) can be proportionally increased as a function of the driver distraction score (e.g., calculated for the detection time of the imminent collision event). In a second variation, the notification type can be selected based on the driver distraction score (e.g., calculated for the imminent collision event detection time). For example, the driving wheel can be vibrated when the distraction score is below a threshold score, while the vehicle's audio system can be controlled to emit an audio notification when the distraction score rises above the threshold score. However, the notification parameters can be otherwise dynamically adjusted based on the distraction score; 0067: Block S130 can further include determining a score (e.g., as described above), based on the context of the distracted state (e.g., S130′″). For example, determining the context of the distracted state can include determining that the traffic level is sparse, and the sparsity of the traffic can be used to weight the score (e.g., reduce the severity of the distraction level due to the low risk of vehicle or personal loss).].
	For claim 18, Levkova discloses a non-transitory medium storing a first model, wherein the processing unit is configured to process the first image based on the first model to determine the risk of the collision [E.g. 0069: the distraction model can be selected based on the numerosity of distraction factors concurrently exceeding their respective thresholds. In a specific example, a first distraction model (e.g., an equation) can be selected when no distraction factors exceed their thresholds (e.g., the driver's gaze is directed forward, there are no distractions within the vehicle, there are no obstructions in the vehicle path, etc.), a second model selected when a subset of the distraction factors exceed their thresholds (e.g., the driver's gaze is directed forward and there are no distractions within the vehicle, but there are obstructions in the vehicle path), and a third model selected when a different number of distraction factors exceed their thresholds (e.g., the driver's gaze is directed backward, there are distractions within the vehicle, and there are obstructions in the vehicle path). However, the distraction model can be otherwise selected].
	For claim 19, Levkova discloses wherein the first model comprises a neural network model [E.g. 0040, 0060, 0066].
	For claim 20, Levkova discloses wherein the non-transitory medium is configured to store a second model, and wherein the processing unit is configured to process the second image based on the second model to determine the state of the driver [E.g. 0069: the distraction model can be selected based on the numerosity of distraction factors concurrently exceeding their respective thresholds. In a specific example, a first distraction model (e.g., an equation) can be selected when no distraction factors exceed their thresholds (e.g., the driver's gaze is directed forward, there are no distractions within the vehicle, there are no obstructions in the vehicle path, etc.), a second model selected when a subset of the distraction factors exceed their thresholds (e.g., the driver's gaze is directed forward and there are no distractions within the vehicle, but there are obstructions in the vehicle path), and a third model selected when a different number of distraction factors exceed their thresholds (e.g., the driver's gaze is directed backward, there are distractions within the vehicle, and there are obstructions in the vehicle path). However, the distraction model can be otherwise selected [the direction model selected for the driver state]].
	For claim 21, Levkova discloses wherein the processing unit is configured to determine metric values for multiple respective pose classifications, and wherein the processing unit is configured to determine whether the driver is engaged with a driving task or not based on one or more of the metric values [E.g. 0043: determining the distraction factor value can include determining the parameters of the driver's gaze, such as gaze direction, gaze duration, gaze angle (e.g., relative to a reference point), rate of change of gaze direction, or any other suitable gaze parameter. This can include identifying the driver's corneal reflectance, pupil, retinal patterns, or other eye parameter in the sampled images or video frames (e.g., the image segment associated with the driver's volume), and determining the driver's gaze direction using gaze estimation, head pose determination, or any other suitable technique; 0040: The distraction factor value can be a binary state (e.g., distracted and not distracted), a score (e.g., a distraction score, etc.), a severity (e.g., a likelihood of a distraction state or event to lead to material loss, a risk factor associated with a distracted state, etc.) or be any other suitable measure of a driver's distraction level; 0036: distraction factors for which values can be determined can include driver head direction; Claims 5-6: he distraction determination module comprises a convolutional neural network (CNN), and wherein determining that the driver is characterized by the distracted state comprises: classifying a pose of the driver based on the combination of the first sub-image and the second sub-image at the CNN; and determining that the driver is characterized by the distracted state based on the pose of the driver in combination with the context. wherein classifying the pose of the driver comprises classifying the pose as corresponding to a class selected from: looking-down, looking-up, looking-left, looking-right, holding-an-object, and no-face-visible].
	For claim 22, Levkova discloses wherein the pose classifications comprise two or more of: looking-down pose, looking-up pose, looking-left pose, looking-right pose, holding-object pose [Claim 6: wherein classifying the pose of the driver comprises classifying the pose as corresponding to a class selected from: looking-down, looking-up, looking-left, looking-right, holding-an-object, and no-face-visible], cellphone-using pose, smoking pose, hand(s)-not-on-the wheel pose, not-wearing-seatbelt pose, eye(s)-closed pose, looking-straight pose, one-hand-on-wheel pose, and two-hands-on-wheel pose.
	For claim 23, Levkova discloses wherein the processing unit is configured to compare the metric values with respective thresholds for the respective pose classifications [E.g. 0045: determining the distraction factor values can include determining the driver's head pose. This can include: recognizing the driver's head within the image, retrieving a reference image of the driver's head while the driver was looking forward, and determining the driver's head pose based on differences between the driver's head in the new image and the driver's head in the reference image. In one embodiment, this can include: recognizing the driver's head within the image using object recognition, determining the head's pose using head pose determination methods (e.g., iterative closest curve matching), and comparing the determined head pose to the head pose in the reference image. In a second embodiment, this can include: recognizing the driver's head within the current image using object recognition, identifying one or more reference points on the driver's head (e.g., eyes, nose, moles, freckles, etc.), identifying the corresponding reference points on the reference image, and determining the driver's current head pose based on the difference between the reference points' positions in the current image and the reference image (comparing position and details with reference provides identifying the values based on a threshold)].
	For claim 24, Levkova discloses wherein the processing unit is configured to determine the driver as belonging to one of the pose classifications if the corresponding one of the metric values meets or surpasses the corresponding one of the thresholds [E.g. 0045: determining the distraction factor values can include determining the driver's head pose. This can include: recognizing the driver's head within the image, retrieving a reference image of the driver's head while the driver was looking forward, and determining the driver's head pose based on differences between the driver's head in the new image and the driver's head in the reference image. In one embodiment, this can include: recognizing the driver's head within the image using object recognition, determining the head's pose using head pose determination methods (e.g., iterative closest curve matching), and comparing the determined head pose to the head pose in the reference image. In a second embodiment, this can include: recognizing the driver's head within the current image using object recognition, identifying one or more reference points on the driver's head (e.g., eyes, nose, moles, freckles, etc.), identifying the corresponding reference points on the reference image, and determining the driver's current head pose based on the difference between the reference points' positions in the current image and the reference image].
	For claim 25, Levkova discloses wherein the first camera, the second camera, and the processing unit are integrated as parts of an aftermarket device for the vehicle [claim 16: An onboard system for determining distraction of a driver of a vehicle, comprising: a housing, rigidly mounted to the vehicle proximal a driver's seat of the vehicle; a first image sensor, coupled to and retained by the housing, arranged to record a first image of the driver at a first resolution; a processor, coupled to and retained by the housing; 0014: The method 100 can be entirely or partially performed by a system on-board the vehicle (e.g., an onboard system). The system can be an auxiliary system retrofitted onto the vehicle, the vehicle itself, a user device, or be any other suitable system. The system can include sensors (e.g., optical sensors, audio sensors, stereocamera, stereomicrophone, inertial sensors, accelerometer, gyroscope, magnetometer, etc.), a processing system (e.g., CPU, GPU), outputs (e.g., speaker, vibration mechanism, etc.), a location system (e.g., GPS, cellular trilateration system, etc.), communication systems (e.g., long range connections, such as cellular or WiFi, short range connections, such as BLE or NFC, wired connections such as a vehicle data bus, etc.), a power system (e.g., a vehicle power plug, a battery, etc.), or any other suitable component. In one variation, the system includes an interior-facing camera (e.g., directed toward the vehicle interior, toward the driver's head volume), an exterior-facing camera (e.g., directed toward the horizon, toward the road, etc.), a set of audio sensors, a set of inertial sensors, a location system, and a mount configured to mount the system to the vehicle dash, windshield, rear view mirror, or any other suitable part of the vehicle].
	For claim 26, Levkova discloses wherein the processing unit is configured to determine the second information by processing the second image to determine whether an image of the driver meets a pose classification or not; and wherein the processing unit is configured to determine whether the driver is engaged with a driving task or not based on the image of the driver meeting the pose classification or not [E.g. 0043: identifying the driver's corneal reflectance, pupil, retinal patterns, or other eye parameter in the sampled images or video frames (e.g., the image segment associated with the driver's volume), and determining the driver's gaze direction using gaze estimation, head pose determination, or any other suitable technique. The gaze direction can optionally be classified as one of a set of predetermined directions (e.g., forward, right side, left side, rearward, etc.) or otherwise characterized. Additionally or alternatively, the number, frequency, duration, or other parameter of the gazes can be determined for each head pose, time duration, or from any other set of images; Claim 6: classifying the pose of the driver comprises classifying the pose as corresponding to a class selected from: looking-down, looking-up, looking-left, looking-right, holding-an-object, and no-face-visible].
	For claim 27, Levkova discloses wherein the processing unit is configured to process the second image based on a neural network model to determine the state of the driver [E.g. 0040: The distraction factor value can be determined (e.g., by a distraction detection module, of which an example is shown in FIG. 2) using equations, regression, classification, neural networks (e.g., convolutional neural networks, deep neural networks), heuristics, selection (e.g., from a library, graph, or chart), instance-based methods (e.g., nearest neighbor), regularization methods (e.g., ridge regression), decision trees, Baysean methods, kernel methods, probability, deterministics, a combination of the above, or any other suitable method. The distraction factor value can be a binary state (e.g., distracted and not distracted), a score (e.g., a distraction score, etc.), a severity (e.g., a likelihood of a distraction state or event to lead to material loss, a risk factor associated with a distracted state, etc.) or be any other suitable measure of a driver's distraction level].
	For claim 28, Levkova discloses wherein the processing unit is configured to determine whether an object in the first image or a bounding box of the object overlaps a region of interest [E.g. 0050: the distraction factor values can be determined based on the amount of driver's gaze overlap with an external object or based on the driver's anticipated gaze overlap with the anticipated position of the external object relative to the vehicle. In a specific example, the method 100 can include identifying external objects (e.g., from external images), assigning a collision risk to each identified object (e.g., based on the vehicle's kinematics, planned route, etc.), determining the driver's gaze direction (e.g., from images sampled by the internal-facing camera), optionally determining the driver's field of view, and determining a distraction score based on the amount of driver's gaze or field of view overlap with identified objects having collision risks above a threshold risk value].
	For claim 29, Levkova discloses wherein the region of interest has a geometry that is variable in correspondence with a shape of a road or a lane in which the vehicle is traveling [E.g. 0034: the sensor measurements include an image or video (e.g., set of images) of the vehicle exterior, which can be sampled by the outward-facing camera directed toward the front of the vehicle (e.g., through the front windshield) or otherwise sampled (e.g., examples as shown in FIG. 2). The camera's field of view preferably includes all or a portion of the roadway oriented toward the front the vehicle (e.g., the foreground toward the front of the vehicle, the lane in which the vehicle is moving, the adjacent lane or lanes, etc.)].
	For claim 32, is interpreted and rejected as discussed with respect to claim 1.
	For claim 48, is interpreted and rejected as discussed with respect to claim 17.
	For claim 49, is interpreted and rejected as discussed with respect to claim 18.
	For claim 50, is interpreted and rejected as discussed with respect to claim 19.
	For claim 51, is interpreted and rejected as discussed with respect to claim 20.
	For claim 52, is interpreted and rejected as discussed with respect to claim 21.
	For claim 53, is interpreted and rejected as discussed with respect to claim 22.
	For claim 54, is interpreted and rejected as discussed with respect to claim 23.
	For claim 55, is interpreted and rejected as discussed with respect to claim 24.
	For claim 56, is interpreted and rejected as discussed with respect to claim 25.
	For claim 57, is interpreted and rejected as discussed with respect to claim 26.
	For claim 58, is interpreted and rejected as discussed with respect to claim 27.
	For claim 59, is interpreted and rejected as discussed with respect to claim 28.
	For claim 60, is interpreted and rejected as discussed with respect to claim 29.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2, 5-16, 33 and 36-47 are rejected under 35 U.S.C. 103 as being unpatentable over Levkova in view of Lu et al. (Lu; US 2011/0082623).
	For claim 2, Levkova fails to expressly disclose wherein the processing unit is configured to predict the collision at least 3 seconds or more before an expected occurrence time for the predicted collision.
	However, as shown by Lu, it was well known in the art of intersection crash mitigation systems to include a processing unit configured to predict the collision at least 3 seconds or more before an expected occurrence time for the predicted collision [E.g. 0023, 0002-0004].
	It would have been obvious to one of ordinary skill in the art of intersection crash mitigation systems before the effective filling date of the claimed invention to modify Levkova with the teaching of Lu in order to provide a method for mitigating and avoiding intersection crash scenarios.
	For claim 5, Levkova fails to expressly disclose wherein the first information indicating the risk of collision comprises a predicted collision, wherein the processing unit is configured to determine an estimated time it will take for the predicted collision to occur, and wherein the processing unit is configured to provide the control signal if the estimated time it will take for the predicted collision to occur is below a threshold.
	However, as shown by Lu, it was well known in the art of intersection crash mitigation systems to include a first information indicating the risk of collision comprises a predicted collision, wherein processing unit is configured to determine an estimated time it will take for the predicted collision to occur, and wherein the processing unit is configured to provide the control signal if the estimated time it will take for the predicted collision to occur is below a threshold [E.g. 0022, 0019-0020].
	It would have been obvious to one of ordinary skill in the art of intersection crash mitigation systems before the effective filling date of the claimed invention to modify Levkova with the teaching of Lu in order to provide a method for mitigating and avoiding intersection crash scenarios.
	For claim 6, Levkova in view of Lu further teaches wherein the device comprises a warning generator, and wherein the processing unit is configured to provide the control signal to cause the device to provide a warning for the driver if the estimated time it will take for the predicted collision to occur is below the threshold [E.g. Lu; 0019, 0002-0004].
	For claim 7, Levkova in view of Lu further teaches wherein the device comprises a vehicle control, and wherein the processing unit is configured to provide the control signal to cause the device to control the vehicle if the estimated time it will take for the predicted collision to occur is below the threshold [E.g. Lu; 0022, 0019-0020].
	For claim 8, Levkova further discloses wherein the threshold is variable based on the second information indicating the state of the driver [E.g. 0050: the distraction factor values can be determined based on the amount of driver's gaze overlap with an external object or based on the driver's anticipated gaze overlap with the anticipated position of the external object relative to the vehicle. In a specific example, the method 100 can include identifying external objects (e.g., from external images), assigning a collision risk to each identified object (e.g., based on the vehicle's kinematics, planned route, etc.), determining the driver's gaze direction (e.g., from images sampled by the internal-facing camera), optionally determining the driver's field of view, and determining a distraction score based on the amount of driver's gaze or field of view overlap with identified objects having collision risks above a threshold risk value. However, the external signals can be otherwise used].
	For claim 9, Levkova in view of Lu further teaches wherein the processing unit is configured to repeatedly evaluate the estimated time with respect to the variable threshold, as the predicted collision is temporally approaching in correspondence with a decrease of the estimated time it will take for the predicted collision to occur [E.g. Lu; 0019, 0022-0023].
	For claim 10, Levkova further discloses wherein the threshold is variable in real time based on the state of the driver [E.g. 0050: the distraction factor values can be determined based on the amount of driver's gaze overlap with an external object or based on the driver's anticipated gaze overlap with the anticipated position of the external object relative to the vehicle. In a specific example, the method 100 can include identifying external objects (e.g., from external images), assigning a collision risk to each identified object (e.g., based on the vehicle's kinematics, planned route, etc.), determining the driver's gaze direction (e.g., from images sampled by the internal-facing camera), optionally determining the driver's field of view, and determining a distraction score based on the amount of driver's gaze or field of view overlap with identified objects having collision risks above a threshold risk value. However, the external signals can be otherwise used, 0042: The output of the driver distraction module is preferably generated in parallel to the output of the face detection module (e.g., in real time, in near real time, simultaneously, contemporaneously, within a microsecond interval, within a second interval, etc.)].
	For claim 11, Levkova further discloses wherein the processing unit is configured to increase the threshold if the state of the driver indicates that the driver is distracted or is not attentive to a driving task [E.g. 0050: the distraction factor values can be determined based on the amount of driver's gaze overlap with an external object or based on the driver's anticipated gaze overlap with the anticipated position of the external object relative to the vehicle. In a specific example, the method 100 can include identifying external objects (e.g., from external images), assigning a collision risk to each identified object (e.g., based on the vehicle's kinematics, planned route, etc.), determining the driver's gaze direction (e.g., from images sampled by the internal-facing camera), optionally determining the driver's field of view, and determining a distraction score based on the amount of driver's gaze or field of view overlap with identified objects having collision risks above a threshold risk value. However, the external signals can be otherwise used, 0051: the distraction factor values can be determined based on the rate at which the object of a driver's gaze changes. For example, the distraction score can be increased based on the rate falling below a threshold level, which can be indicative that the driver is not adequately scanning the roadway while operating the vehicle and is instead gazing at a fixed point (e.g., and may be lost in thought).]
	For claim 12, although Levkova fails to expressly disclose wherein the processing unit is configured to at least temporarily hold off in providing the control signal if the estimated time it will take for the predicted collision to occur is higher than the threshold, Levokva teaches modifying the way a control signal is presented or not if the estimated time it will take for the predicted collision to occur is higher than the threshold [0054, 0026; different score threshold (e.g., used to determine whether the distraction event is recorded, to determine whether a notification should be presented, etc.) can be selected based on the vehicle kinematics magnitude (e.g., the velocity of the vehicle)].
	However, temporarily hold off in providing the control signal if the estimated time it will take for the predicted collision to occur is higher than the threshold fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levkova to temporarily hold off in providing the control signal if the estimated time it will take for the predicted collision to occur is higher than the threshold in order to satisfy system needs and/or environment requirement, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Levkova.
	For claim 13, Levkova in view of Lu further teaches wherein the processing unit is configured to determine a level of the risk of the collision, and wherein the processing unit is configured to adjust the threshold based on the determined level of the risk of the collision [E.g. Lu; 0019, 0022, 0023].
	For claim 14, Levkova discloses wherein the state of the driver comprises a distracted state, and wherein the processing unit is configured to determine a level of a distracted state of the driver, and wherein the processing unit is configured to adjust the threshold based on the determined level of the distracted state of the driver [E.g. 0053: The method 100 can optionally include determining the context of the distraction state, which functions to enable the severity of the distraction state to be characterized. In variations, determining the context includes determining scaling factor values, which can function to fine-tune the severity of the determined distraction (e.g., determined distraction score), 0017: the notification type can be selected based on the driver distraction score (e.g., calculated for the imminent collision event detection time); 0018:  if the driver was not distracted or had a distraction score below a threshold level during or within a time period preceding the collision, the driver can be assigned a lower fault percentage than if the driver was distracted or had a distraction score above a threshold level during or within the time period preceding the collision. The time period can be a constant duration or be variable depending on the collision type].
	For claim 15, Levkova discloses wherein the threshold has a first value if the state of the driver indicates that the driver is attentive to a driving task, and wherein the threshold has a second value higher than the first value if the state of the driver indicates that the driver is distracted or is not attentive to the driving task [E.g. 0018: the detected distraction event or score thereof can be fed into a near-collision determination module that determines whether a near-collision event has occurred. In a fourth application, the distraction score can be used to determine whether the driver was the cause of a collision, or to determine the percentage of fault assigned to the driver. For example, if the driver was not distracted or had a distraction score below a threshold level during or within a time period preceding the collision, the driver can be assigned a lower fault percentage than if the driver was distracted or had a distraction score above a threshold level during or within the time period preceding the collision. The time period can be a constant duration or be variable depending on the collision type.].
	For claim 16, Levkova discloses wherein the threshold is also based on sensor information indicating that the vehicle is being operated to mitigate the risk of the collision [E.g. 0017: the detected distraction event or score thereof can be used to dynamically adjust notification parameters. The notification can be a notification for an imminent collision event, a notification to alert the driver that they are distracted, or be any other suitable notification. The imminent collision event can be an anticipated vehicle collision with an object moving into or already within the vehicle's anticipated traversal path, or be any other suitable collision event. The imminent collision event can be determined from images recorded by the external cameras (e.g., using object detection, tracking, etc.), from vehicle sensors (e.g., proximity sensors, RF sensors, etc.), or otherwise detected. In one variation, the notification parameter values (e.g., volume, brightness, duration, etc.) can be proportionally increased as a function of the driver distraction score (e.g., calculated for the detection time of the imminent collision event). In a second variation, the notification type can be selected based on the driver distraction score (e.g., calculated for the imminent collision event detection time). For example, the driving wheel can be vibrated when the distraction score is below a threshold score, while the vehicle's audio system can be controlled to emit an audio notification when the distraction score rises above the threshold score. However, the notification parameters can be otherwise dynamically adjusted based on the distraction score; 0067: Block S130 can further include determining a score (e.g., as described above), based on the context of the distracted state (e.g., S130′″). For example, determining the context of the distracted state can include determining that the traffic level is sparse, and the sparsity of the traffic can be used to weight the score (e.g., reduce the severity of the distraction level due to the low risk of vehicle or personal loss)].
	For claim 33, is interpreted and rejected as discussed with respect to claim 2.
	For claim 36, is interpreted and rejected as discussed with respect to claim 5.
	For claim 37, is interpreted and rejected as discussed with respect to claim 6.
	For claim 38, is interpreted and rejected as discussed with respect to claim 7.
	For claim 39, is interpreted and rejected as discussed with respect to claim 8.
	For claim 40, is interpreted and rejected as discussed with respect to claim 9.
	For claim 41, is interpreted and rejected as discussed with respect to claim 10.
	For claim 42, is interpreted and rejected as discussed with respect to claim 11.
	For claim 43, is interpreted and rejected as discussed with respect to claim 12.
	For claim 44, is interpreted and rejected as discussed with respect to claim 13.
	For claim 45, is interpreted and rejected as discussed with respect to claim 14.
	For claim 46, is interpreted and rejected as discussed with respect to claim 15.
	For claim 47, is interpreted and rejected as discussed with respect to claim 16.

12.	Claims 3-4, 30-31, 34-35 and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Levkova in view of Greene et al. (Greene; US 2008/0309468).
	For claim 3, Levkova fails to expressly disclose wherein the processing unit is configured to predict the collision with sufficient lead time for a brain of the driver to process input and for the driver to perform an action to mitigate the risk of the collision.
	However, as shown by Greene, it was well known in the art of collision assessment systems to include a first information indicating the risk of collision comprises a predicted collision, wherein processing unit is configured to determine an estimated time it will take for the predicted collision to occur, and wherein the processing unit is configured to provide the control signal if the estimated time it will take for the predicted collision to occur is below a threshold [E.g. 0115, 0195, 0201].
	It would have been obvious to one of ordinary skill in the art of collision assessment systems before the effective filling date of the claimed invention to modify Levkova with the teaching of Greene in order to provide a collision probability with an expected utility of warning a driver.
	For claim 4, Greene further teaches wherein the sufficient lead time is dependent on the state of the driver [E.g. 0115, 0170].
	For claim 30, Levkova fails to expressly disclose wherein the processing unit is configured to determine a centerline of a road or a lane in which the vehicle is traveling, and wherein the region of interest has a shape that is based on the centerline.
	However, as shown by Greene, it was well known in the art of collision assessment systems to include a processing unit configured to determine a centerline of a road or a lane in which the vehicle is traveling, and wherein the region of interest has a shape that is based on the centerline [E.g. 0091].
	It would have been obvious to one of ordinary skill in the art of collision assessment systems before the effective filling date of the claimed invention to modify Levkova with the teaching of Greene in order to define trigger conditions for a vehicle for issuing a warning for a predicted collision based on the received information.
	For claim 31, Levkova disclose wherein the processing unit is configured to determine a distance between the vehicle and a physical location in a camera image provided by the first camera [E.g. Claims 3 and 17]. 
	Levkova fails to expressly disclose determining the distance based on a y-coordinate , wherein the y-coordinate is with respect to an image of coordinate frame.
	However, as shown by Greene, it was well known in the art of collision assessment systems to include determining a vehicle position with other objects based on a y-coordinate, wherein the y-coordinate is with respect to a coordinate frame with received information [E.g. 0082].
	It would have been obvious to one of ordinary skill in the art of collision assessment systems before the effective filling date of the claimed invention to modify Levkova with the teaching of Greene in order to define trigger conditions for a vehicle for issuing a warning for a predicted collision based on the received information.
	For claim 34, is interpreted and rejected as discussed with respect to claim 3.
	For claim 35, is interpreted and rejected as discussed with respect to claim 4.
	For claim 61, is interpreted and rejected as discussed with respect to claim 30.
	For claim 62, is interpreted and rejected as discussed with respect to claim 31.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Andersson et al. (US 2018/0233048)
	Khadloya et al. (US Pat. No. 11,282,389)
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689